266 P.3d 220 (2012)
STATE of Washington, Respondent,
v.
Sergio GONZALEZ-GUZMAN, Petitioner.
No. 86090-4.
Supreme Court of Washington.
January 4, 2012.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Owens, J.M. Johnson and Wiggins, considered this matter at its January 4, 2012, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted. The Court of Appeals order, which denied the Petitioner's motion for an extension of time to file a notice of appeal, is vacated. This matter is remanded to the Court of Appeals which is directed to grant the Petitioner's motion for extension of time to file a notice of appeal.
/s/ Madsen, C.J.
CHIEF JUSTICE